                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

SAFE HAVEN SECURITY SERVICES, INC., )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )                                No. 4:21-CV-00604-DGK
                                    )
SHAWN THOMPSON,                     )
                                    )
     Defendant.                     )

       ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

       This lawsuit arises from the resignation of a branch manager from Plaintiff Safe Haven

Security Services, Inc. (“Safe Haven”), and his subsequent employment with a competitor,

Impulse Alarm, LLC (“Impulse”).          Safe Haven alleges the manager, Defendant Shawn

Thompson (“Thompson”), is presently violating a non-solicitation and non-competition

agreement. Now before the Court is Safe Haven’s Motion for Temporary Restraining Order and

Preliminary Injunction. ECF No. 2.

       After carefully reviewing the motion and the existing record, the Court holds Safe Haven

has not met its burden for the Court to issue a temporary restraining order. The Court reserves

ruling on the request for a preliminary injunction until the issue is fully briefed and a hearing is

held, if necessary.

                                           Background

       Safe Haven’s allegations against Thompson are detailed in its verified complaint, the

motion, and Plaintiff’s brief in support of the motion which the Court has carefully reviewed. V.

Compl, ECF No. 1; Mot., ECF No. 2; Suggestions in Supp., ECF No. 3. The allegations will not

be repeated here.




          Case 4:21-cv-00604-DGK Document 7 Filed 08/20/21 Page 1 of 4
                  Standard for Issuance of a Temporary Restraining Order

       In determining whether to grant a temporary restraining order the Court considers: (1) the

threat of irreparable harm to the movant; (2) the balance between this harm and any injury that

granting the injunction will inflict on the non-moving party; (3) the likelihood that the moving

party will prevail on the merits; and (4) the public interest. Phelps-Roper v. Nixon, 509 F.3d

480, 484 (8th Cir. 2007). No single factor is determinative; they must be “balanced to determine

whether they tilt towards or away” from granting the injunction. Noodles Development, LP. v.

Ninth St. Partners, LLP, 507 F. Supp. 2d 1030, 1034 (E.D. Mo. 2007). A temporary restraining

order is an “extraordinary and drastic remedy, one that should not be granted unless the movant,

by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972

(1997)).

                                          Discussion

       A.      Safe Haven has not demonstrated a threat of irreparable harm.

       To demonstrate a sufficient threat of irreparable harm, the moving party must show that

there is no adequate remedy at law; that is, that an award of damages cannot compensate the

movant for the harm. See Noodles Development, 507 F.Supp.2d at 1036-37. Safe Haven

contends the Court can infer an irreparable injury results from breaches of covenants not to

compete, solicit, or disclose confidential information, and it alleges Thompson has

“unquestionably violated” the agreement by soliciting its employees to join him at Impulse.

Suggestions in Supp. at 9-10.

       The Court is not persuaded of the threat of irreparable harm to Safe Haven. Granted, the

“violation of a valid non-compete agreement can support an inference of the existence of a threat

of irreparable harm.” Church Mut. Ins. Co. v. Sands, No. 14-CV-3119-S-DGK, 2014 WL




                                        2
            Case 4:21-cv-00604-DGK Document 7 Filed 08/20/21 Page 2 of 4
3907831, at *3 (W.D. Mo. Aug. 11, 2014) (emphasis added) (granting a request for a preliminary

injunction after an evidentiary hearing). But the existing record here does not support such an

inference. It appears that while Thompson’s alleged actions may cause Safe Haven to lose some

business, an award of damages for lost profits could compensate Safe Haven for this loss. Thus,

Safe Haven has not demonstrated a threat of irreparable harm here.

       B.      Safe Haven has not shown the balance of harms favors issuing a TRO.

       Safe Haven also argues the Court should issue a temporary restraining order because the

ongoing harm to it exceeds any potential harm to Thompson.

       The Court is not convinced. Issuing the injunction sought by Safe Haven might fatally

harm Thompson’s business prospects in the home security industry. Hence, the Court is not

satisfied that the balance of harms favors issuing a temporary restraining order.

       C.      Safe Haven has shown a likelihood of success on the merits.

       To demonstrate likelihood of success on the merits, a movant does not need to show that

it ultimately will succeed on its claims, only that the movant’s prospects for success is

sufficiently likely to support the kind of relief it requests.    Id. (emphasis added) (citations

omitted). That is, the movant need only show “a fair chance of prevailing.” Phelps-Roper, 509

F.3d at 485. Here there is ample evidence in the record that Safe Haven had a non-solicitation

and non-competition agreement in place with Thompson to suggest that it has at least a fair

chance of prevailing on at least some of its claims.

       D.      The public interest does not weigh in either party’s favor.

       The Court finds the public interest does not favor either granting or denying the request

for a temporary restraining order. Thus, this factor does not weigh in favor of either side.




                                        3
            Case 4:21-cv-00604-DGK Document 7 Filed 08/20/21 Page 3 of 4
        E.      Plaintiff has not carried its burden.

        After balancing the four factors, the Court holds Safe Haven has not clearly shown that it

is entitled to the extraordinary and drastic remedy of a temporary restraining order issued ex

parte. Although Safe Haven has established one of the four factors, it has not established that

after balancing all four factors the scale tilts in favor of granting the temporary restraining order.

Noodles Development, 507 F.Supp.2d at 1034.

                                            Conclusion

        Safe Haven’s request for a temporary restraining order is DENIED. The Court withholds

ruling on Safe Haven’s request for a preliminary injunction until the issue is fully briefed and a

hearing is held, if necessary.

        IT IS SO ORDERED.

Date:   August 20, 2021                              /s/ Greg Kays______________________
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                         4
             Case 4:21-cv-00604-DGK Document 7 Filed 08/20/21 Page 4 of 4
